     Case 14-18518         Doc 50      Filed 04/24/19 Entered 04/24/19 12:06:11                 Desc Main
                                         Document     Page 1 of 6

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS


       In re: CLAY, TONZEL A.                                         §    Case No. 14-18518
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         ILENE F. GOLDSTEIN, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $1,545.00                            Assets Exempt: $16,545.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$13,709.81            Claims Discharged
                                                       Without Payment: $0.00

 Total Expenses of Administration:$8,614.60


         3) Total gross receipts of $     74,964.28      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $    52,639.87 (see Exhibit 2   ), yielded net receipts of $22,324.41
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 14-18518           Doc 50       Filed 04/24/19 Entered 04/24/19 12:06:11                      Desc Main
                                            Document     Page 2 of 6


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00              $0.00               $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00            8,614.60          8,614.60           8,614.60

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00                0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00           13,709.81          13,709.81         13,709.81

                                               $0.00          $22,324.41         $22,324.41        $22,324.41
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on May 16, 2014.
  The case was pending for 59 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 04/03/2019                 By: /s/ILENE F. GOLDSTEIN
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 14-18518             Doc 50        Filed 04/24/19 Entered 04/24/19 12:06:11                          Desc Main
                                                              Document     Page 3 of 6



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     Personal Injury/Products Liability Claim against                                     1242-000                                   74,964.28


    TOTAL GROSS RECEIPTS                                                                                                            $74,964.28

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
 Tonzel Clay                                      Exemption                               8100-002                                   15,000.00

 CLAY, TONZEL A.                                  Dividend paid 100.00% on
                                                  $37,639.87; Claim# SURPLUS;
                                                  Filed: $37,639.87;
                                                  Reference:                              8200-002                                   37,639.87

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                            $52,639.87
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS            CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED             PAID
                                                       CODE                6D)
                                                                  None


    TOTAL SECURED CLAIMS                                                          $0.00                $0.00              $0.00                  $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS            CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED             PAID
                                                       CODE
 Trustee Compensation - ILENE F. GOLDSTEIN                  2100-000            N/A                  2,982.44           2,982.44            2,982.44

 Attorney for Trustee Fees (Trustee Firm) - 3110-000                            N/A                  5,390.00           5,390.00            5,390.00
 LAW OFFICES OF ILENE F. GOLDSTEIN,



UST Form 101-7-TDR (10/1/2010)
             Case 14-18518       Doc 50    Filed 04/24/19 Entered 04/24/19 12:06:11                  Desc Main
                                             Document     Page 4 of 6
 Attorney for Trustee Expenses (Trustee     3120-000            N/A                 84.55         84.55           84.55
 Firm) - LAW OFFICES OF ILENE F. GOLDSTEIN,
 Other - Rabobank, N.A.                     2600-000            N/A                 57.54         57.54           57.54

 Other - Rabobank, N.A.                     2600-000            N/A                 45.95         45.95           45.95

 Other - Rabobank, N.A.                     2600-000            N/A                 54.12         54.12           54.12

 TOTAL CHAPTER 7 ADMIN. FEES                              N/A                  $8,614.60      $8,614.60     $8,614.60
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM
    PAYEE                                             CLAIMS              CLAIMS             CLAIMS       CLAIMS
                                       TRAN.
                                                     SCHEDULED           ASSERTED           ALLOWED        PAID
                                       CODE
                                                   None

 TOTAL PRIOR CHAPTER ADMIN.                               N/A                       $0.00        $0.00            $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                      UNIFORM         CLAIMS              CLAIMS
   CLAIM                                             SCHEDULED           ASSERTED            CLAIMS       CLAIMS
    NO.           CLAIMANT             TRAN.           (from Form       (from Proofs of     ALLOWED        PAID
                                       CODE                6E)               Claim)
                                                   None

 TOTAL PRIORITY UNSECURED                                       $0.00               $0.00        $0.00            $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                      UNIFORM         CLAIMS              CLAIMS
   CLAIM                                             SCHEDULED           ASSERTED            CLAIMS       CLAIMS
    NO.           CLAIMANT             TRAN.           (from Form       (from Proofs of     ALLOWED        PAID
                                       CODE                6F)               Claim)
      1    Cavalry SPV I, LLC          7100-000           N/A                  13,225.64      13,225.64     13,225.64

      1I   Cavalry SPV I, LLC          7990-000           N/A                       53.25         53.25           53.25

      2    LVNV Funding, LLC its        7100-000          N/A                      429.19        429.19          429.19
           successors and assigns as
      2I   U.S. Bankruptcy Court - LVNV 7990-001          N/A                        1.73          1.73            1.73
           Funding, LLC its successors
 TOTAL GENERAL UNSECURED                                        $0.00         $13,709.81     $13,709.81    $13,709.81
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                       Case 14-18518                  Doc 50           Filed 04/24/19 Entered 04/24/19 12:06:11                                         Desc Main
                                                                         Document     Page 5 of 6
                                                                                                                                                                            Exhibit 8


                                                                                   Form 1                                                                                   Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 14-18518                                                                      Trustee:       (330290)      ILENE F. GOLDSTEIN
Case Name:          CLAY, TONZEL A.                                                        Filed (f) or Converted (c): 05/16/14 (f)
                                                                                           §341(a) Meeting Date:        06/12/14
Period Ending: 04/03/19                                                                    Claims Bar Date:             05/02/18

                                 1                                         2                          3                       4                    5                   6

                    Asset Description                                Petition/               Estimated Net Value         Property             Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                  Unscheduled          (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                      Values               Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                         and Other Costs)                                                Remaining Assets

 1       Cash                                                                   50.00                       0.00                                        0.00                     FA
          Imported from Amended Doc#: 25

 2       Norstate                                                              100.00                       0.00                                        0.00                     FA
          Imported from Amended Doc#: 25

 3       Refrigerator, stove,washer/dryer bedroom furnitu                   1,200.00                        0.00                                        0.00                     FA
          Imported from Amended Doc#: 25

 4       Books, pictures & collections                                          35.00                       0.00                                        0.00                     FA
          Imported from Amended Doc#: 25

 5       clothing                                                              100.00                       0.00                                        0.00                     FA
          Imported from Amended Doc#: 25

 6       Furs & jewelry                                                         40.00                       0.00                                        0.00                     FA
          Imported from Amended Doc#: 25

 7       sports & hobby equipment                                               20.00                       0.00                                        0.00                     FA
          Imported from Amended Doc#: 25

 8       Personal Injury/Products Liability Claim against (u)              32,284.00                   17,284.00                                   74,964.28                     FA
          Imported from Amended Doc#: 25

 8       Assets       Totals (Excluding unknown values)                 $33,829.00                    $17,284.00                                  $74,964.28                  $0.00



     Major Activities Affecting Case Closing:

                    STATUS: JANUARY 2018 tHIS CASE WAS REOPENED DUE TO AN UNDISCLOSED PERSONAL INJURY CASE. THE TRUSTEE HAS BEEN IN TOUCH WITH
                    DEBTOR'S PERSONAL INJURY COUNSEL AND IS OBTAINING INFORMATION TO HAVE THEM RETAINED AS IT APPEARS THAT THERE WILL BE FUNDS IN
                    EXCESS OF THE EXEMPTIONS


                    The TFR was approved and filed on 12/26/2018 and the Final hearing took place on 02/01/2019

     Initial Projected Date Of Final Report (TFR):        March 31, 2019                     Current Projected Date Of Final Report (TFR):       December 26, 2018 (Actual)




                                                                                                                                             Printed: 04/03/2019 11:55 AM     V.14.50
                        Case 14-18518                  Doc 50         Filed 04/24/19 Entered 04/24/19 12:06:11                                                  Desc Main
                                                                        Document     Page 6 of 6
                                                                                                                                                                                  Exhibit 9


                                                                                     Form 2                                                                                       Page: 1

                                                  Cash Receipts And Disbursements Record
Case Number:         14-18518                                                                         Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:           CLAY, TONZEL A.                                                                  Bank Name:          Rabobank, N.A.
                                                                                                      Account:            ******8466 - Checking Account
Taxpayer ID #: **-***0853                                                                             Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 04/03/19                                                                               Separate Bond: N/A

   1            2                          3                                           4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                             Receipts        Disbursements    Checking
  Date      Check #          Paid To / Received From                 Description of Transaction                  T-Code              $                  $       Account Balance
08/06/18       {8}        Beadsley Allen                     PI Settlement Ethicon                               1242-000             20,716.20                               20,716.20
08/14/18       {8}        Beadley Allen CFA                  PI Settlement Bard                                  1242-000             54,248.08                               74,964.28
08/14/18      101         Tonzel Clay                        Exemption                                           8100-002                                   15,000.00         59,964.28
08/31/18                  Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                        57.54        59,906.74
09/28/18                  Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                        45.95        59,860.79
10/31/18                  Rabobank, N.A.                     Bank and Technology Services Fee                    2600-000                                        54.12        59,806.67
02/01/19      102         LAW OFFICES OF ILENE F.            Dividend paid 100.00% on $5,390.00, Attorney        3110-000                                    5,390.00         54,416.67
                          GOLDSTEIN, CHARTERED               for Trustee Fees (Trustee Firm); Reference:
02/01/19      103         LAW OFFICES OF ILENE F.            Dividend paid 100.00% on $84.55, Attorney for       3120-000                                        84.55        54,332.12
                          GOLDSTEIN, CHARTERED               Trustee Expenses (Trustee Firm); Reference:
02/01/19      104         ILENE F. GOLDSTEIN                 Dividend paid 100.00% on $2,982.44, Trustee         2100-000                                    2,982.44         51,349.68
                                                             Compensation; Reference:
02/01/19      105         Cavalry SPV I, LLC                 Dividend paid 100.00% on $13,225.64; Claim#         7100-000                                   13,225.64         38,124.04
                                                             1; Filed: $13,225.64; Reference:
02/01/19      106         LVNV Funding, LLC its successors   Dividend paid 100.00% on $429.19; Claim# 2;         7100-000                                       429.19        37,694.85
                          and assigns as                     Filed: $429.19; Reference:
02/01/19      107         Cavalry SPV I, LLC                 Dividend paid 100.00% on $53.25; Claim# 1I;         7990-000                                        53.25        37,641.60
                                                             Filed: $53.25; Reference:
02/01/19      108         CLAY, TONZEL A.                    Dividend paid 100.00% on $37,639.87; Claim#         8200-002                                   37,639.87                1.73
                                                             SURPLUS; Filed: $37,639.87; Reference:
02/01/19      109         U.S. Bankruptcy Court              COMBINED SMALL CHECK                                7990-001                                         1.73               0.00

                                                                                     ACCOUNT TOTALS                                   74,964.28             74,964.28               $0.00
                                                                                            Less: Bank Transfers                           0.00                   0.00
                                                                                     Subtotal                                         74,964.28             74,964.28
                                                                                            Less: Payments to Debtors                                       52,639.87
                                                                                     NET Receipts / Disbursements                   $74,964.28             $22,324.41



                                                                                                                                        Net             Net                   Account
                                                                                     TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances

                                                                                     Checking # ******8466                           74,964.28              22,324.41                0.00

                                                                                                                                    $74,964.28             $22,324.41               $0.00




{} Asset reference(s)                                                                                                                          Printed: 04/03/2019 11:55 AM        V.14.50
